Opinion issued August 17, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00748-CR
                           ———————————
                       EX PARTE DEVIN PAUL COLE



                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1693755


                         MEMORANDUM OPINION

      Appellant, Devin Paul Cole, appeals an order denying his pretrial application

for a writ of habeas corpus seeking release on personal bond. The underlying case

was subsequently resolved by plea bargain agreement and appellant was sentenced

to two years’ imprisonment for the offense of aggravated assault with a deadly

weapon. Issues concerning pretrial release are moot after a defendant is convicted.
See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992) (holding that

appeal challenging denial of pretrial application for writ of habeas corpus

becomes moot when appellant is convicted of underlying offense and no longer

subject to pretrial confinement); see also Henriksen v. State, 500 S.W.2d 491, 494

(Tex. Crim.App.1973); Myres v. State, 866 S.W.2d 673 (Tex. App.—Houston [1st

Dist.] 1993, pet. ref’d). Accordingly, we dismiss the appeal as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2